Title: To Benjamin Franklin from Joseph Priestley, 13 December 1777
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Calne 13 Decbr. 1777.
Though our correspondence be interrupted by the most unhappy of all events, and your mind must be wholly occupied with things of infinitely greater moment than any thing that I can write to you about, you are never long out my thoughts; and I still flatter myself with the idea of seeing you once more. The late news from America has contributed very much to give me this hope, as it must, I think, convince the most sanguine, that the war cannot be continued without disgrace and ruin. Still, however, I feel deeply for what your poor country has suffered, and now suffers; and I have passed many an anxious and melancholy hour since this unnatural war began.
I shall continue to trouble you with such of my publications as I think you may now and then look into. With this you will receive two volumes of Metaphysics; and I hope you have received my 3d volume on air. I have almost materials enow for another volume, but as they do not relate to air principally, I shall change my title, and begin a new work. To be informed by yourself only that you are well, and in tolerable spirits, would give me great pleasure. I am, Dear Sir, most sincerely yours,
J Priestley
 
Addressed: To Doctor Franklin
Notation: Dr Priestly 13. Xbre 1777
